Citation Nr: 1706915	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991 and January 2003 to December 2003.  He also had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The March 2010 rating decision, in pertinent part, granted service connection for sensorineural hearing loss, left ear with a noncompensable (0 percent) rating, effective November 24, 2009 and denied service connection for sensorineural hearing loss, right ear.  In the November 2010 rating decision, the RO granted sensorineural hearing loss, right ear, with a noncompensable (0 percent) rating, effective November 24, 2009, finding that clear and unmistakable error was committed in denying the claim in March 2010.  In any event, in light of the grant of service connection for right ear hearing loss and as the Veteran asserts entitlement to a compensable rating for his service-connected hearing loss, the issue before the Board is one of entitlement to an initial compensable evaluation for bilateral hearing loss.  

In May 2012 the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2014, December 2014, and February 2016 the Board remanded the case for additional development.

In October 2016, the Veteran was advised that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and he was given the opportunity to have another hearing before a Veterans Law Judge.  He was advised that if he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran has not responded; therefore, the Board will proceed with adjudication of his appeal.


FINDING OF FACT

From the effective date of service connection, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level I in the left ear and Level I in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decisions on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and supplemental statements of the case (SSOCs) in October 2014, August 2015, and April 2016 readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105: see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A. VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA and private treatment records.  The Veteran has not identified any evidence that remains outstanding.

There has also been substantial compliance with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was afforded VA examinations in February 2010, July 2014, and August 2015.  As explained below, the Veteran had poor response reliability during the July 2014 and August 2015 VA examinations.  As a result, VA was unable to develop potentially favorable evidence of the current nature and severity of the bilateral hearing loss disability.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).  Although they were unable to obtain reliable audiological test results, the VA examiners did describe the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Hence, the examinations were adequate to the extent possible, considering the unreliable audiometry results.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons, including the Veteran's failure to reliably participate in the July 2014 and August 2015 VA examinations, the Board finds that no further action is necessary to meet VA's duty to assist and the Board will decide the claim based on the evidence that is of record.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

"Staged" ratings are appropriate where different levels of severity are shown during distinct periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.




Factual Background

On February 2010 VA examination, audiometry results revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
15
20
30
LEFT
30
20
15
40
55

The average puretone thresholds were 23.75 decibels for the right ear, and 32.5 decibels for the left.  Speech recognition testing revealed speech recognition ability of 98 percent in each ear.  The Veteran reported difficulty hearing in many listening situations especially conversations in the presence of background noise.  Based on audiologic testing, normal to mild sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear were diagnosed.  

April 2012 private audiometry results reveal that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
15
30
LEFT
25
15
10
45
55

The average puretone thresholds were 22.5 decibels for the right ear, and 31.25 decibels for the left.  Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 100 percent for the left.  While the audiologist did not indicate what word list was used, the Veteran's representative indicated at the May 2012 Travel Board hearing that the Veteran believed the Maryland CNC word list was used.  The private doctor reviewing the audiometry noted the Veteran had communication difficulty both at work and around the home, particularly in the presence of background noise.  He also noted that the Veteran's wife reported he had to listen to television at a high volume.

An April 2012 VA audiology consultation note reflects that audiometry revealed puretone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
25
30
35
LEFT
45
45
35
50
65

The average puretone thresholds were 32.5 decibels for the right ear, and 48.75 decibels for the left.  Speech audiometry revealed speech recognition ability of 100 percent for both ears.  The VA audiologist noted that the Veteran's "response consistency is considered to be only fair and today's results should not be used for rating," and that the Veteran's speech reception thresholds were not consistent with puretone audiometry "suggesting slightly better hearing acuity throughout the speech frequencies for each ear than what is suggested by puretone audiometry."  

At the May 2012 Travel Board hearing, the Veteran testified that his job requires him to attend a lot of meetings and interact with people and sometimes he needs to ask people to repeat things.  He also testified that his wife has told him that he listens to the television on a loud volume.  

In a June 2012 letter, a co-worker reported that the Veteran often has difficulty hearing people speak in crowded and noisy rooms and while traveling in a car.  She noted that frequently the Veteran's hearing is so bad that he will not even know when someone is speaking and often misses conversations.  She noted that in their line of work, details are very important and time is of the essence.  She indicated that the Veteran's hearing loss diminished his ability to do his job.

In a June 2012 letter, a co-worker who had also served with the Veteran in the National Guard reported that the Veteran "shows a noticeably reduced ability to hear normal conversation."  He also reported that the Veteran was being fitted for hearing aids.

In a June 2012 letter, the Veteran's National Guard commanding officer reported that the Veteran's hardness of hearing caused him to sometimes miss details in conversation, which often resulted in the speaker needing to repeat themselves.  

In a June 2012 letter, the Veteran's wife reported that she has to repeat herself when talking with the Veteran and tell him when their children are talking because he does not hear them.  She reported that he speaks very loudly on the phone and listens to the radio and television at high volume.  She also described that they are unable to have a conversation in a restaurant without her having to yell so that the Veteran can hear her over the background noise.  

In a July 2012 statement, the Veteran reported having difficulty following what people say in conversations, and that he was being fitted for a hearing aid.  He reported that his hearing loss affected his job performance as an Emergency Management Coordinator because it was heavily reliant upon interpersonal verbal communication.

A July 2012 VA audiology treatment note reflects that the Veteran was fitted for hearing aids for both ears.  Audiometry taken during this consultation revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
15
20
LEFT
30
15
10
45
50

The average puretone thresholds were 20 decibels for the right ear, and 30 decibels for the left.  No speech recognition test was performed.  The audiologist noted the examination was not for rating purposes and that the results indicated significantly better hearing acuity than suggested on the April 2012 audiogram.   

In a July 2013 VA audiology consultation note, the Veteran denied that there was a noticeable change in his hearing acuity since July 2012.  The audiologist noted he wore a hearing aid in his left ear daily.  Audiometry completed during this consultation revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
15
20
30
LEFT
30
20
15
50
55

The average puretone thresholds were 23.75 decibels for the right ear, and 35 decibels for the left.  Speech recognition testing using the Maryland CNC word list was not performed.  The audiologist noted the examination was not for rating purposes and that the results indicated no significant change in hearing acuity since the February 2010 examination.  

On July 2014 VA examination, the examiner noted that puretone thresholds and speech testing were performed, but results were not reported because admitted thresholds were considered unreliable by the examiner.  She opined that the Veteran's responses were exaggerated and not consistent with Distortion Product Otoacoustic Emissions testing (DPOAEs) and should not be used for rating purposes.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life because the Veteran reported that he did not understand conversations easily and missed what people were saying.

On August 2015 VA examination, the examiner noted that puretone thresholds and speech testing were performed, but the results of puretone threshold testing were not reported because admitted thresholds were considered unreliable by the examiner.  She opined that the Veteran's responses were exaggerated and not consistent with DPOAEs and should not be used for rating purposes.  Speech audiometry revealed speech recognition ability of 94 percent for both ears.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life because the Veteran reported that he had difficulty listening/participating in normal conversations due to hearing loss, especially in his left ear.  
Analysis

Based on the foregoing, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates the criteria for a compensable rating on a schedular basis.  

Audiometry results and speech recognition scores from the February 2010 VA examination correspond to Level I auditory acuity in the right ear and Level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

Additionally, audiometric findings combined with speech recognition testing scores from an April 2012 private audiologist reflect Level I auditory acuity in the right ear and Level I auditory acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  These numeric designations in combination also correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

Although the April 2012 audiologist that completed a VA audiological consult indicated that audiometry and speech recognition testing results should not be used for rating purposes, the Board notes for completeness that even if these results were reliable they still reflect Level I auditory acuity in each ear and would result in a noncompensable rating under Table VII.  

As indicated above, audiometry taken during July 2012 and July 2013 VA audiology consultations cannot be used for rating purposes as appropriate speech recognition testing was not completed and there is no exceptional pattern of hearing impairment shown or an indication that use of speech discrimination testing would be inappropriate.  38 C.F.R. § 4.85(a), (c).  Additionally, the July 2014 and August 2015 VA examinations did not produce reliable test results that could be used for rating purposes.

There are no other private or VA records showing audiometry or speech recognition test findings that are any more severe than those previously discussed.  
The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86, that is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 55 decibels or more or puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) and (b).  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be entitled to a higher rating.  See 38 C.F.R. § 4.

The Board recognizes the Veteran's belief that he is entitled to a compensable rating for his service-connected bilateral hearing loss, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As noted above, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, although the Board has no reason to question the credibility of the Veteran's statements, it is unable to grant the appeal because the legal criteria for a compensable rating for bilateral hearing loss have not been met.

Extraschedular Consideration

The Board has also considered whether the Veteran's claim for a compensable rating for bilateral hearing loss should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.   However, in exceptional situations where the rating schedule is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture (with related factors, such as marked interference with employment or frequent periods of hospitalization) as to render impractical the application of the regular schedular standards.

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiology testing and speech recognition testing.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  As reflected by the February 2010, July 2014, and August 2015 VA audiological examiners descriptions, the effects of the Veteran's hearing loss on the ordinary conditions of his daily life were difficulty understanding and participating in conversations and missing what people were saying.  The lay statements from the Veteran, his spouse, and his co-workers also reflect that his hearing loss impacted his job because he would miss details of conversations.  These functional effects concern diminished auditory acuity and speech recognition, to include difficulty hearing and understanding conversational speech.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the audiological testing is to be performed without the use of hearing aids.  38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any impairment from the service-connected hearing loss disability that is unusual or different from that contemplated by the schedular rating criteria.

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


